DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
3.	Claims 1-7, 9-11, and 14-20 are currently pending.
4.	In the reply filed on March 8, 2021, applicant elected Group I, claims 1-7, 9, 10, 14, 15, and 18-20 without traverse.
5.	Claims 11, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-7, 9, 10, 14, 15, and 18-20 are examined on the merits.

Claim Rejections - 35 USC § 101
7.	Claims 1-7, 9, 10, 14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The claims are drawn to a hydrolysate from Pichia minuta.  P. minuta is a naturally occurring yeast as known in the art.  Thus, the claims involve a naturally occurring product.  While a hydrolysate of P. minuta may not be found in the nature, the compounds which are present in the cells of the yeast are found in nature.  The creation of a general hydrolysate only breaks down the cell walls to release the compounds that are naturally in the cells of the yeast.  There is no evidence or reason to expect that any new compounds are formed.  Thus, the hydrolysate itself is a mixture of the naturally occurring compounds that are present in the cells of the yeast.  In addition, filtering the hydrolysate based on molecular weight is also not considered to lend a marked distinction to the composition.  This filtering simply partitions naturally occurring compounds based on the size of the compounds.  No new compounds are formed.  Thus, a claim to a P. minuta hydrolysate would tie up and monopolize a subset of compounds that are naturally present in the yeast, released from the cell, and, more specifically, partitioned based on weight.  Thus, extraction of endogenous ingredients from P. minuta does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  The result of hydrolysis is still a mixture of ingredients which are naturally-found in the yeast; i.e., the compounds are not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Claims 3-5, 10, and 14 state that the ingredients are present in particular concentrations. A change in the ratio or amount of compounds does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   There is no evidence to show that utilizing the claimed hydrolysate in the claimed amounts results in a product that has markedly different characteristics (structural, functional, or otherwise) in comparison with the naturally occurring counterparts.  Thus, the claimed composition does not have markedly different characteristics from what occurs in the naturally occurring counterparts and is a “product of nature” exception.  Accordingly, the claims are directed to an exception.  
Claims 6, 7, 9, and 10 are drawn to combining the hydrolysate with additional ingredient such as a mineral, a liquid, gum arabic, or lecithin.  Combining the hydrolysate with other naturally occurring ingredients such as these is not considered to render the hydrolysate patent eligible because each ingredient would maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the hydrolysate together with a mineral, a liquid, gum arabic, or lecithin produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. Applicant argues:
Applicant submits that one of ordinary skill in the art would not consider the hydrolysate products a naturally occurring because a hydrolysis cannot provide a natural product.

For example, ISO 16128, a standard voted by the American standardization organization, and internationally recognized in the cosmetic field, including 1n the USA, provides guidelines on definitions and criteria for natural and natural derived cosmetic ingredients. According to this standard, a natural ingredient 1s cosmetic ingredient obtained only from plants, animals, micro-organisms or minerals, including those obtained from these materials by physical processes, fermentation reactions occurring in nature and leading to molecules which occur in nature and other procedures of preparation without intentional chemical modification. A derived natural ingredient, however, is cosmetic ingredient of greater than 50% natural origin, obtained through defined chemical and/or biological processes with the intention of chemical modification.

Accordingly, a person of ordinary skill in the art, in particular in the field of cosmetics, would recognize that the hydrolysate of Pichia minuta as a naturally derived ingredient, since it is obtained from a process to hydrolyze the molecules, and therefore to chemically modify them. A naturally derived ingredient according to ISO 16128 is a cosmetic ingredient that is obtained by defined chemical and/or biological processes aiming at chemical modification, of which the proportion is more than 50% of natural origin. These chemical modifications provided by the hydrolysis are intentional, and the structures of the molecules obtained are therefore no longer identical to the molecules found in nature. It should not matter that the products might be naturally occurring molecules, for example components of the cell wall, since the products are not how the molecules are found in nature.

However, applicant’s arguments are not persuasive. There is no evidence that the hydrolysis and filtration commensurate in scope with the claimed invention produces any new compounds that have been chemically modified in such a manner that makes them structurally distinct from compounds naturally occurring in Pichia minuta.  Paragraph 43 of applicant’s specification states that the hydrolysis breaks open the cell wall of the P. minuta in order to release the compounds which naturally occur in the P. minuta.  Releasing these compounds into solution does not chemically modify the compounds; thus, they would be structurally identical to the compounds which occur in the yeast.  Therefore, applicant’s argument is not persuasive.
Applicant also argues:
Finally, claim 1 has also been amended to specify that the “hydrolysate has been filtered.” This is fully supported. Specification [ 0043, 0044, 0073, and 00211. As described, filtration is an intentional step carried out by a person of ordinary skill 1n the art and does not occur naturally. The filtration allows, for example, high molecular weight molecules (enzymes and polymers) to be removed from the hydrolysate. Specification 4 0043. Further, the filtration allows for the hydrolysate to be enriched. Id. 4 0044. Thus, the cosmetic active ingredient according to claim 1 is not a product of nature according to 35 U.S.C. § 101.

However, as discussed in the rejection above, filtering a solution of naturally occurring compounds does not create a product with any sort of marked distinction.  The filtration only separates naturally occurring compounds based on molecular weight.  Partitioning naturally occurring compounds based on molecular weight does not create a structural distinction in comparison with the closest occurring natural counterpart which would be the compounds themselves with the appropriate molecular weights. Therefore, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
8.	Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2006/0148039) with Herscovics (Biochimie (2001), vol. 83, pp. 757-762) providing definitions.
Kobayashi teaches Ogateae minuta (synonymous with Pichia minuta) digested with the enzyme α-1,2-mannosidase (see paragraphs 36 and 38).  α-1,2-mannosidase functions by hydrolysis (see page 757 of Herscovics).  Thus, Kobayashi teaches a hydrolysate of P. minuta.  The hydrolysis of the cell wall would release peptides.  Kobayashi additional teaches the use of filtration to separate compounds of interest during the use of the O. minuta (see Example 1).

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. Applicant argues:
…while Kobayshi discloses “purification” in general, it does not disclose a hydrolysate that has been purified. Accordingly, Kobayshi cannot be considered as anticipating claim 1. Furthermore, since Kobayshi 1s not directed at producing hydrolysate products, there 1s no reason one of ordinary skill in the art would modify Kobayshi to arrive at the presently claimed embodiments. Accordingly, claim 1, and those claims that depend therefrom should be allowable over the cited art.

However, as discussed above, Kobayashi does teach the use of filtration during the processing of the yeast.  Thus, this argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1-5, 7, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paufique (FR 2938768 A – English translation provided by applicant in IDS of July 8, 2019) in view of Slodki (US 3,713,979) with Kobayashi (US 2006/0148039) providing synonyms for “Pichia minuta”.
Paufique teaches a cosmetic composition comprising an extract from Pichia made by enzymatic hydrolysis followed by filtration.  The reference teaches that the hydrolysate contain peptides less than 5000 Da with the protein content being 45% or less.  The reference teaches that the composition can be in the form of a liquid, lotion, shampoo, or cream with at least 0.01% of the active ingredient.  
The reference does not specifically teach using Pichia minuta as the species of Pichia in the method.  However, the reference does teach that the active ingredient of interest is mannan (see pages 4 and 5 of the translation).  Slodki teaches that Hansula minuta (synonymous with P. minuta – see paragraph 36 of Kobayashi) produces mannan.
Thus, it was known in the art prior to the effective filing date that P. minuta produces the active ingredient taught by Paufique, i.e. mannan.  Therefore, an artisan of ordinary skill would reasonably expect that P. minuta could be used successfully as the species of Pichia in the method taught by Paufique.  This reasonable expectation of success would have motivated the artisan to modify Paufique to include the use of P. minuta as the species of Pichia.  Therefore, applicant’s claims are considered to be an obvious modification of what was known in the art prior to the effective filing date.
The references do not specifically teach adding utilizing all of the concentrations or molecular weights claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Paufique specifically teaches that the active ingredient and the peptide component of the active ingredient can be used in a range of amounts and molecular weights. Varying the concentration and molecular weight of the ingredient is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed parameters produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization would have been obvious before the effective filing date of applicant’s claimed invention.
10.	Claim(s) 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paufique (FR 2938768 A – English translation provided by applicant in IDS of July 8, 2019) in view of Slodki (US 3,713,979) as applied to claims 1-5, 7, 14, 15, and 18-20 above, and further in view of Tanaka (US 2002/0011186) OR Carmichael (US 2003/0134781) OR Scancarella (US 2005/0142095).
The teachings of Paufique and Slodki are discussed above.  The references do not teach including mineral of a carrier such as maltodextrin in the composition.  However, these ingredients are commonly used in cosmetic compositions.  This is evidenced by Tanaka at paragraph 61, Carmichael at paragraph 43, and Scancarella at paragraph 127.  An artisan of ordinary skill would reasonably expect that the cosmetic composition taught by Paufique and Slodki could be modified to include commonly used cosmetic ingredients such as mineral and maltodextrin.  This reasonable expectation of success would have motivated the artisan to modify Paufique and Slodki to include the use of these ingredients.

11.	No claims are allowed.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655